DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-4, and 6-10 are currently pending.
Claims 2, 5, and 11-20 have been canceled.

Response to Amendments
Applicant’s amendments filed 12/03/2020 have been entered.
Claim 1 has been amended. 
The Section 103 rejections have been updated to reflect Applicant’s amendments.
The Section 112(a) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2015/0261363 A1).
Regarding claims 1, 3, and 6,
Shah teaches a system for improving impact safety of translucent panels such as video monitors (a video monitor assembly) (Shah: abstract; par. 0002-0005 and 0102-0103). The 100) which may comprise any conventional material, such as glass (Shah: abstract; par. 0002-0005, 0078, 0102, 0132, 0149-0150, 0154) with a film (230) which may be applied to the front face of the glass screen (Shah: Figs. 5A-5C, 13A-13D, 15A-15B, 22A-22C, 23A, and 29; par. 0017, 0038, 0042, 0062, 0108, 0121-0124, 0127, 0139, 0142, 0147, and 0156). The film may be considered a “protective” film as it helps control dispersion of glass shards from injuring the user (Shah: par. 0124).
The video monitor assembly may further comprise a housing (210) having a wall (212, a perimeter cover) affixed to the video monitor (100 + 230) wherein the frame portion overlaps an outer perimeter of the front face of the screen continuously along a top, bottom, left, and right side as it completely surrounds the front face of the glass screen (100) as depicted in Figure 1, wherein the frangible region represents the glass screen portion (Shah: Figs. 1, 6, 7A-B, 8A-8B, and 13B; par. 0036, 0103-0104, 0109, 0112, and 0122).

    PNG
    media_image1.png
    377
    399
    media_image1.png
    Greyscale

Shah further teaches the panel (100), which is composed of glass having a front face, which may have a protective film (230) laminated thereon, may be bonded with an adhesive to 211) of the housing (210, previously labeled as the frame portion) (Shah: par. 0109). Thus, one of ordinary skill in the art would look to adapt the frame portion of the perimeter cover, which extends around the entirety of the frangible portion of the glass screen, to adhesively bond the protection film covered glass screen to said overlapping frame portion of the perimeter cover. Regarding the limitation requiring “the overlapping frame portion of the perimeter cover bonded to the protective film to provide a continuous outer perimeter seal on the front face between the protective film and the perimeter cover to prevent glass fragment escape in a  direction forward of the glass screen”, Shah teaches bonding the frame portion to the perimeter of the glass screen with an adhesive or other means in addition to teaching the claimed effect wherein the protective film/glass laminate is designed so that glass spall (123, glass shards) escape in a lateral direction away from the viewer and toward the glass screen when force is applied, such as shown in Fig. 13D (Shah: Fig.13A-13D; par. 0036-0038 and 0122-0123). There appears to be no specific definition or additional structure provided in Applicant’s specification for what constitutes a “continuous seal”, wherein the specification describes a frame portion being bonded with an adhesive such as to exhibit the claimed effect. Therefore, the adhesively bonded perimeter, and thus the top the bottom, the left side, and the right side of the front face being bonded to said overlapping frame portion of the perimeter cover of Shah which directs glass shards in the claimed manner is considered to satisfy the claimed continuous seal structure in which a continuous outer perimeter seal on the front face between the protective film and the perimeter cover.
Shah further teaches the perimeter cover overlaps at a frame portion (area in direct contact and laminated to the back surface (211) of the frame portion) (Shah: 13A-13C; par. 0121). However, Shah is silent towards the degree of overlap and is thus silent towards an 
Shah does teach the frangible regions of the glass screen (100) (the regions not overlapping the frame portion) may be present in one or a plurality of regions, may have a selected shape, size, thickness, dimension(s), and/or location(s) (Shah: par. 0104, and 0132). Additionally, the frangible region and the remainder region are designed to not shatter or send glass shards that can injure nearby persons (Shah: par. 0103). Therefore, it would be obvious to one of ordinary skill in the art, through the teachings of Shah, lacking criticality to the claimed ranges of at least 2.5 mm, to adjust the overlap portion as measured in a lateral extent of an edge of the front face inward along each of the top, the bottom, the left, and the right side of the front face of the glass screen to achieve the desired frangible region dimensions while also providing the desired break away properties to protect nearby persons from glass shards.
Regarding claim 10,
Shah teaches the video monitor assembly required by claim 1. The limitation requiring the perimeter cover to be “thermoformed” is a product-by-process limitation. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. In this case, there appears to be no structural difference between the claimed perimeter cover and the perimeter cover disclosed by Shah.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Jiang et al. (US 2017/0024062 A1).
Regarding claim 4,
Shah teaches the video monitor assembly and cover required by claim 1. Shah is silent towards the material of the protective film and is thus silent towards the film being a PET or a polycarbonate film. However, Shah does teach the protective film may be composed of one or more layers (Shah: par. 0139).
Jiang teaches a cover for a touchscreen of an inflight entertainment display (a video monitor assembly) (Jiang: abstract). The cover comprises a protective element (32, corresponds to a film) that may be composed of a plastic such as polycarbonate or a polycarbonate/polyethylene terephthalate composite (may be considered a PET or a polycarbonate film) which may be adhered to the display monitor screen to provide improved protection and reduce maintenance cost (Jiang: par. 0033 and 0040-0041).
Shah and Jiang are in the corresponding field of video monitor assemblies for use in inflight entertainment. Therefore, it would have bene obvious to one of ordinary skill in the art to utilize polycarbonate or PET/PC composite materials for the material in the film of Shah to provide improved protection and reduce maintenance cost of the video monitor assembly as taught by Jiang.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Margis et al. (US 2015/0227277 A1).
Regarding claims 7-8,
Shah teaches the video monitor assembly and cover required by claim 1. Shah further teaches the video monitor comprises a housing (210) which comprises the perimeter cover (212) attached to an aircraft passenger seat back (Shah: Figs. 13A-13B, 24; par. 0077, 0121-0124, and 0149). However, Shah does not explicitly teach wherein the housing/perimeter cover has at least one lateral tab having a hole for receiving a fastener there through for securing the video monitor assembly to a seatback.
Margis teaches a video monitor system for integration into passenger seatbacks in aircrafts (Margis: abstract; par. 0002-0003 and 0027). The video monitor system comprises a housing (367) that extends around a perimeter (a perimeter cover) of the display screen (360) (Margis: Fig. 3. 0006, 0027, 0057, and throughout the disclosure). To facilitate installation of the module, the housing includes a plurality of module mounting regions (367) which may be in the form of a tab with a hole that may interact with fasteners to secure the module to the seatback (Margis: par. 0058 and 0059).
Shah and Margis are in the corresponding field of video monitor assemblies for use in seatbacks for aircrafts. Therefore, it would have been obvious to one of ordinary skill in the art to configure the housing and the perimeter cover of Shah to have at least one lateral tab having a hole for receiving a fastener there through for securing the video monitor assembly to a seatback to facilitate instillation to said seatback as taught by Margis.
Regarding claim 9,
Shah teaches the video monitor assembly required by claim 1. Shah does not explicitly teach the perimeter cover further comprises an opening there through for accessing at least one of a controller and an input jack of the video monitor.
Margis further teaches incorporation of multiple system integrated components to reduce the amount of space and increase the comfort of the passenger by providing an integrated system (Margis: par. 0007). The integrated components may have at least one controller port and an input jack (Margis: Figs. 3, 7A; par. 0033, 0046-0047, 0102, and 0106-0107).
Shah and Margis are in the corresponding field of video monitor assemblies for use in seatbacks for aircrafts. Therefore, it would have been obvious to one of ordinary skill in the art to configure the perimeter cover of Shah to have ports (openings) for accessing a controller and/or an input jack of the video monitor to form an integrated system that is space effective and improves the comfort of the passenger as taught by Margis.

Response to Arguments
Applicant’s arguments filed 12/03/2020 have been fully considered but they are not found persuasive.
Applicant argues that while Shah does teach bonding the film (230) to the facewall (212C) to prevent delamination form the panel, Shah does not teach or suggest bonding all around the perimeter of the front face. Applicant reiterates a previous point in which the adhesive is not located between the front face of the protective film and the perimeter cover and points to par. [0122] and [0123]. That is, Applicant argues that par. [0128] teaches placing an adhesive between the panel (100) and the housing (210) and not between the front face of the film and the housing. Applicant further argues that Fig. 13B illustrates a confirmation of coupling between the walls and the panel as previously argued.
The argument is not found persuasive. It is noted that the embodiment described in par. [0128] is not the embodiment that was cited for teaching the adhesive coupling of the panel (100) 100), which is composed of glass having a front face, which may have a protective film (230) laminated thereon, may be bonded with an adhesive to an inner surface (211), which is the overlapping portion of the housing (210) (Shah: par. 0109). Thus, one of ordinary skill in the art would look to adapt the frame portion of the perimeter cover, which extends around the entirety of the frangible portion of the glass screen, to adhesively bond the protection film covered glass screen to said overlapping frame portion of the perimeter cover. Further, it is the Examiner’s position that Fig. 13D reinforces this idea as the portion of the panel adhered/coupled to face (211) remains attached to the housing (210) once broken. Thus, forming the continuous seal through adhesion to the overlapping portion is not rendering Shah inoperable for its intended use as the adhesively bonded face (211) is intended to remain attached and guide shards in the claimed manner. The seal is expected to extend around the entire perimeter as the housing is completely surrounding the panel (100) which is bonded to said housing as shown in Figure 1 of Shah. Applicant’s position that while the film is coupled to the inner surface (211) in Fig. 13B, which may be via adhesive, but that par. [0128] in light of par. [0121-0123] and Fig. 13B details the adhesive is between the housing (210) is not found persuasive as par. [0109] explicitly states the panel (100) is coupled with an inner surface of (211) of housing (210), that is, inner surface (211
Applicant appears to argue that the degree of overlap is critical and that since Shah is not provided with an engineered frangible portion, a frontal impact will impart more stress on the film and thus the degree of overlap is required.
This argument is not found persuasive as Applicant does not have data supporting the claim to criticality for the claimed range of overlap of 2.5 mm and above as there is no comparative data of below 2.5 mm or enough representative data within the claim range (2.5 mm and higher with no end point). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d). Further, Applicant’s assertion that Shah would not exhibit the claimed effect and that Shah’s frangible portion obviates the need for bonding all around the face and the recited amount of overlap when force is imparted. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2145 I.
It also appears that Applicant is arguing that since Shah is silent towards the degree of overlap or the continuous seal, the claimed features cannot be inferred from Shah.
The argument is not found persuasive the claimed features do not need to be explicitly stated within the prior art to satisfy the claimed invention. One of ordinary skill in the art would find the claimed features obvious in view of the explicit teachings and suggestions within Shah which renders the claims obvious. See MPEP 2141. That is, while Shah does not give a specific measure of the degree of overlap, overlap does exist within the embodiments of Shah. Shah further teaches the frangible regions of the glass screen (100) (the regions not overlapping the frame portion) may be present in one or a plurality of regions, may have a selected shape, size, thickness, dimension(s), and/or location(s) (Shah: par. 0104, and 0132). Additionally, the Shah: par. 0103). Therefore, it would be obvious to one of ordinary skill in the art, through the teachings of Shah, lacking criticality to the claimed ranges of at least 2.5 mm, to adjust the overlap portion as measured in a lateral extent of an edge of the front face inward along each of the top, the bottom, the left, and the right side of the front face of the glass screen to achieve the desired frangible region dimensions while also providing the desired break away properties to protect nearby persons from glass shards.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783